Case: 17-11378    Date Filed: 09/26/2017    Page: 1 of 3


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-11378
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 3:05-cr-00022-LC-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

CLIFFORD LAMAR VASON,

                                                              Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                               (September 26, 2017)

Before MARCUS, WILLIAM PRYOR, and MARTIN, Circuit Judges.

PER CURIAM:

      Clifford Vason, proceeding pro se, appeals the district court’s denial of his

motion to reduce his sentence under 18 U.S.C. § 3582(c)(2). After careful review,

we affirm.
              Case: 17-11378    Date Filed: 09/26/2017   Page: 2 of 3


                                        I.
      In 2005, Vason pled guilty to one count of kidnapping and transportation of

persons in interstate commerce, 18 U.S.C. § 1201(a)(1), and one count of

possession of a firearm during and in relation to a crime of violence, 18 U.S.C.

§ 924(c)(1)(A)(i). He was sentenced to 181-months imprisonment.

      In 2017, Vason filed a motion to reduce his sentence under 18 U.S.C.

§ 3582(c)(2). He argued that an amendment to the United States Sentencing

Guidelines § 3B1.2 should allow him to receive a reduction to his guidelines

sentencing range. The district court denied his motion, ruling it was “not

authorized to reconsider a sentence relative to commentary in [§ 3B1.2].” This

appeal followed.

                                        II.
      We review de novo whether the district court has authority to reduce a

sentence under 18 U.S.C. § 3582(c)(2). United States v. Melvin, 556 F.3d 1190,

1191 (11th Cir. 2009) (per curiam). Section 3582(c)(2) allows a court to modify a

prison sentence if it was imposed “based on a sentencing range that has

subsequently been lowered by the Sentencing Commission . . . if such a reduction

is consistent with applicable policy statements issued by the Sentencing

Commission.” The applicable policy statement, contained in Guidelines § 1B1.10,

allows courts to reduce prison sentences under 18 U.S.C. § 3582(c)(2) only if the


                                         2
                Case: 17-11378        Date Filed: 09/26/2017       Page: 3 of 3


guideline amendment is listed in Guidelines § 1B1.10(d). USSG § 1B1.10(a); see

United States v. Melton, 861 F.3d 1320, 1326 (11th Cir. 2017).

       Vason argues that his sentence should be reduced based on Guidelines

Amendment 794, which addressed § 3B1.2. See USSG Suppl. to App. C, Amend.

794 (2015). However, Amendment 794 is not among the guideline amendments

listed in § 1B1.10(d). Therefore, 18 U.S.C. § 3582(c)(2) does not allow Vason to

be resentenced based on the change to Guidelines § 3B1.2 after his sentence was

imposed. 1 See United States v. Armstrong, 347 F.3d 905, 907–08 (11th Cir. 2003).

       AFFIRMED.




       1
           Vason also attacks his conviction for the first time on appeal based on the Supreme
Court’s opinion in Rosemond v. United States, 572 U.S. ___, 134 S. Ct. 1240 (2014). However,
a court cannot review a conviction on a motion to reduce sentence under § 3582(c)(2). Cf.
United States v. Bravo, 203 F.3d 778, 782 (11th Cir. 2000) (“Section 3582(c) . . . does not grant
to the court jurisdiction to consider extraneous resentencing issues. [The Appellant] must instead
bring . . . a collateral attack on his sentence under 28 U.S.C. § 2255.”).
                                                3